Citation Nr: 1243473	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  08-07 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (R0
in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for a left hip disability, to include as secondary to service-connected low back strain/myofascial pain syndrome. 

2. Entitlement to service connection for a right hip disability, to include as secondary to service-connected low back strain/myofascial pain syndrome. 

3. Entitlement to service connection for a left knee disability, to include as secondary to service-connected low back strain/myofascial pain syndrome. 

4. Entitlement to service connection for a right knee disability, to include as secondary to service-connected low back strain/myofascial pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to September 2000. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2007 rating decision in which the RO denied service connection for disabilities of both hips and knees, to include as secondary to service-connected low back strain/myofascial pain syndrome.  In September 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2008.  

In August 2011, the Board remanded the claims on appeal to the RO, via the Appeals Management Center in Washington, DC, for further development.  After accomplishing further action, the RO continued to deny each claim, and returned this matter to the Board for further appellate consideration.   

For the reason expressed below, the matters on appeal are, again, being remanded to the RO, via the AMC.  VA will notify the appellant if further action, on his part, is required.


REMAND

Unfortunately, the Board review of the claims file reveals that additional action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

As noted in the representative's December 2012 brief, the September 2012 supplemental statement of the case (SSOC) explaining the AMC's continued denial as of the claim, as well as a September 2012 letter from the Board were returned to VA as undeliverable; it appears that these documents were not sent to the Veteran's current address.  The letter accompanying the SSOC reflects the Veteran's previous address and not his current address in Southington, Connecticut-as documented in a November 2011 notice letter sent to the Veteran from the AMC as well as in a VA Medical Center examination inquiry.  

Hence, consistent with the representative's request, the Board finds that due process requires another remand of these matters for issuance of another SSOC to be sent to the Veteran's current, correct address.  See 38 C.F.R. § 19.31 (2012).  

Accordingly, these matters are hereby are hereby REMANDED for the following action:
1.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, with the Veteran's copy sent to his current, correct address in Southington, Connecticut.  

2.  Thereafter, the Veteran and his representative should be afforded appropriate opportunity to respond, before the claims file is returned to the Board.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


